DETAILED ACTION
This office action is in response to applicant's communication filed on 03/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claim 9 is amended.
Claims 1-20 are now pending in this application.
The previously raised objections to claims is withdrawn in view of Applicant's amendments to claim 9.
	
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
With respect to remarks on pages 11-12, “...The Examiner interpreted Sovrin agents as similar to the claimed identity store. However, Reed does not disclose or suggest the Sovrin agents being synchronized to store the same data for users... cited references do not even mention that there are multiple redundant Sovrin agent nodes configured to store the same user data.”
		Reed discloses in pages9-10(“FIG.4: P2P network layered over the Sovrin ledger... Secure messaging and data sharing between any two agent endpoints...”, “Sovrin Agents...solution to the challenge of coordinating messages and state across multiple Sovrin clients operating on multiple edge devices (smartphones, laptops, cars, etc.). This is not dissimilar to other cloud messaging/storage/sharing services such as Apple iMessage, Apple iCloud or Dropbox,... Similar to Apple iCloud, Sovrin agents can simplify and automate the process of storing and sharing data”), and page14(“...another function of a Sovrin client is to manage how the portion of the container stored on that particular device is shared and if necessary synchronzed across the owner’s set of Sovrin clients. This is an excellent example of where a Sovrin agent can assist, either by enabling secure messaging between the clients, by maintaining an encrypted backup of the container, or both”). 
		All the above and especially, “P2P/peer to peer, coordinating messages/state across..., storing/sharing data between..” and the remark that the functionality of Sovrin Agents is similar to Apple iCloud or Dropbox, teach that multiple Sovrin agents are used to store/share same user data (for example: data from user’s smartphone and laptop), and that the data/updates on agents are coordinated, and thereby, synchronized with each other
		As such, the rejection of the claim is maintained.

With respect to remarks on pages 11-12, “...The Examiner interpreted Sovrin agents as similar to the claimed identity store...  Notably, the Examiner appears to have combined the functions of the ledger nodes (that are synchronized to store ledgers) and the functions of the agent nodes (that store users' personal data, and not synchronized) disclosed in Reed and Bi as teaching the present invention. However, the ledger nodes and agent nodes are two different types of nodes serving different functions...”
		In view of the applicant’s remarks, the examiner would like to clarify that “Sovrin agents and Observer nodes” in Reed teach ‘decentralized identity stores’ that store data related to “identity owners/stewards/clients” or ‘users associated with DIDs’; “Sovrin ledger nodes, especially the Validator nodes, and Identity ledger” in Reed teach ‘nodes that store a distributed ledger that records... authentication...authorization information’. Appropriate changes have also been made in the section below (claim 1), to improve clarity and avoid inconsistencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. PatentaBility shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (“The Technical Foundations of Sovrin”, 2016) in view of Bi (“An Accelerated Method for Message Propagation in Blockchain Networks”).

Regarding claim 1,
Reed teaches A computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform: *see page5 (discusses clients/apps on computing devices), page7/Fig.3 (shows client devices, such as smartphones, laptops, that are known to include processors, storage media)
...interfacing with each of a plurality of decentralized identity stores that are each under control of users associated with a plurality of decentralized identities (DIDs) to store data belonging to the users associated with the DIDs, *see page5(“Sovrin ledger is...a globally distributed ledger of root identity records maintained by trusted institutions... Sovrin agents are a new type of network service that give Sovrin identity owners (people and organizations) a permanent, privacy-protecting way to perform identity and data management transactions... Sovrin clients are apps...to communicate with Sovrin agents and the Sovrin ledger to conduct identity transactions of all types”), page7(“...Observer nodes...read-only copy of the Sovrin ledger...Sovrin observer nodes enable demand for Sovrin identity records to scale without affecting the performance of validator nodes running the Plenum consensus protocol...”), pages9-10(“Sovrin Agents...solution to the challenge of coordinating messages and state across multiple Sovrin clients... (smartphones, laptops...)...not dissimilar to other cloud messaging/storage/sharing services such as Apple iMessage, Apple iCloud or Dropbox...Sovrin agents can simplify and automate the process of storing and sharing data...”), page11(“... Sovrin agents is maintaining the identity owner’s off-ledger “container” of Sovrin identity data”); Here, “Sovrin agents and Observer nodes” teach ‘decentralized identity stores’ that store data related to “identity owners/stewards/clients” or ‘users associated with DIDs’ 
such that if a change is made to at least some data stored on one of the decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, *see pages9-10(“FIG.4: P2P network layered over the Sovrin ledger... Secure messaging and data sharing between any two agent endpoints...”, “Agents are a solution...coordinating messages and state across multiple Sovrin clients... Sovrin agents can simplify and automate the process of storing and sharing data”, Here, “P2P/peer to peer, coordinating messages/state across..., storing/sharing data between..” teach multiple agents used to store/share same user data, such as data from smartphone/laptop, and the data being coordinated, thereby synchronized), page14(“...another function of a Sovrin client is to manage how the portion of the container stored on that particular device is shared and if necessary synchronzed across the owner’s set of Sovrin clients. This is an excellent example of where a Sovrin agent can assist, either by enabling secure messaging between the clients, by maintaining an encrypted backup of the container, or both” further teaches Sovrin agents storing same user data), pages6-8(“...DLT consensus protocol...Validator nodes run the Plenum consensus protocol... Observer nodes...read-only copy of the Sovrin ledger...Sovrin observer nodes enable demand for Sovrin identity records to scale without affecting the performance of validator nodes running the Plenum consensus protocol... once validated, the validators update the appropriate ledger depending on the transaction type” teach data on nodes/stores being synchronized), page19(discusses subscription to specific ledger data/ events, indicating step to synchronize data); All the above teach that any write/change to data stored by an agent/node is being synchronized/reflected across agents/nodes
wherein each of the plurality of decentralized identity stores is separate from one or more nodes that store a distributed ledger that records at least authentication information or authorization information associated with the plurality of DIDs; *see page5(“Sovrin ledger [‘distributed ledger’] is...globally distributed ledger of root identity records maintained by trusted institutions...”), Fig.3/pages6-7(“...ledger nodes operated by stewards... Validator nodes run the Plenum consensus protocol to validate new Sovrin transactions. Every “write” to the Sovrin ledger must be sent to a validator node...”, page8(“Identity ledger is the primary ledger—the system of record for all identity records written by Sovrin identity owners... Transactions...sent to a validator node, and once validated, the validators update the appropriate ledger depending on the transaction type... Sovrin validator nodes will always be able to authenticate Sovrin clients via their digital signatures... Sovrin clients to also be able to authenticate that they are talking to the real Sovrin validator nodes”); Here, “Sovrin ledger nodes, especially the Validator nodes, and Identity ledger” teach ‘nodes that store a distributed ledger that records... authentication...authorization information’, and are separate from “Sovrin agents, Observer ledger nodes” that teach ‘decentralized identity stores’ 
when a user associated with a DID among the plurality of DIDs attempts to access user data stored in the decentralized identity store, access the one or more nodes to retrieve authentication information or authorization information associated with the DID from the distributed ledger; verify or authenticate the DID based on the retrieved authentication information or authorization information associated with the DID; *see page7(shows clients read from/write to [access] various nodes, page8(“Sovrin validator nodes will always be able to authenticate Sovrin clients via their digital signatures...Sovrin clients to also be able to authenticate that they are talking to the real Sovrin validator nodes”), pages9-11(“FIG.4: P2P network...Secure messaging and data sharing between any two agent endpoints...”, “...data can all be encrypted and managed by the identity owner’s own Sovrin keychain...Sovrin agents is maintaining the identity owner’s off-ledger “container” of Sovrin identity data...”), pages14-15(steps 1-7, “7. The Sovrin client verifies the trust anchor’s signature by checking the Sovrin ledger to verify the trust anchor’s Sovrin identity ...identity owner will use the Sovrin client to go through a similar process to authenticate the Sovrin client to the host agency and vice versa. Once authenticated in both directions, the agency will provision a new Sovrin agent...identity owner can simply perform the authentication process between the new Sovrin client and the owner’s current Sovrin agent...”); All the above teach ledger being used by clients/agents/other nodes to verify/authenticate Sovrin clients/owners/‘DID’)
in response to verifying or authenticating the DID, determine that data is to be channeled between one of the decentralized identity store and a computing system associated with the DID; ..., select one of the plurality of decentralized identity stores... to communicate with in order to channel the data; and channel the data between the selected decentralized identity store and the computing system associated with the DID. *see pages14-15(steps 1-7, “...Once authenticated in both directions, the agency will provision a new Sovrin agent. Once the identity owner has both a Sovrin identity and a Sovrin agent, the Sovrin client is provisioned and ready to start creating connections and sharing data...”, “provision a new Sovrin agent” teach ‘select...decentralized identity store’, “creating connections...sharing data” teach ‘channel...data’ between agent/node/ identity store and client/owner [computing system/DID]), Fig.3/pages7-8 (describes clients read from/write to various nodes, nodes selected to serve write requests, thereby teaching data channeled between nodes and clients; “Push subscriptions” teach determining data to channel and selecting nodes/agents to channel relevant data through), page19(discusses notifications sent regarding ledger events/identity updates to subscribers/owners [computing system/DID], teaches step of determining data to be channeled executed prior to notifications being sent)

Reed does not explicitly teach “…monitor latency in interfacing with... ...based on the monitored latency of each of at least some of the plurality of decentralized identity stores, selecting... that has a lowest latency or has a latency that is lower than a threshold...” 
However, Bi teaches … monitor latency in interfacing with... *see page5(discussing latency, distance between connected peers, round-trip-time/RTT), page6(“...Refresh the list of neighbors when new nodes are found or old nodes are lost, and refresh each neighbor’s latency value via RTT measurement” teaches monitoring RTT [latency] in interfacing with plurality of neighbors [stores])
...based on the monitored latency of each of at least some of the plurality of decentralized identity stores, selecting... that has a lowest latency or has a latency that is lower than a threshold... *see page6(“...Sort the neighbors in the list by its latency value, with the smaller values first... Send messages by selecting neighbors in order in the list to nodes all over the blockchain” teaches selecting neighbor [store] to communicate with based on who has the smallest/lowest latency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reed to incorporate the teachings of Bi and enable Reed to monitor latency in interfacing with decentralized stores and select a store with the lowest latency to communicate with, as doing so would improve the speed of message propagation between a plurality of connected nodes (Bi, page2).

Regarding claim 2,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed as modified by Bi further teaches The computing system in accordance with Claim 1, wherein performance of the determination that the data is to be channeled, the selecting of one of the plurality of decentralized identity stores, and the channeling of the data are repeated for each of a plurality of data. *see Reed:pages5,7,19(Examiner notes that claim 2 appears to simply repeat steps of determining, selecting and channeling as specified in claim 1 for a plurality of data and hence the same rejection applies); Also see Bi:Abstract(“method that selects a node's closest neighbors to make messages propagate in the whole network”), Bi:page2(“Each node receives the transaction request message, updates its own copy of the ledger, and passes on the message to nearby nodes”) and Bi:pages5-6

Regarding claim 3,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Reed further teaches The computing system in accordance with Claim 2, wherein different decentralized identity stores are selected comparing different data of the plurality of data. *see Fig.3/page7(shows clients write to validator nodes and read from observer nodes [store], “Every “write” to the Sovrin ledger must be sent to a validator node”), page21(discusses public claims stored on the Sovrin ledger and private claims stored off-ledger by Sovrin agent); These indirectly teach different nodes [stores] selected based on type/attributes of the data

Regarding claim 4,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the channeling of the data comprising writing the data to the selected decentralized identity store. *see Fig.3/page7(shows clients write to validator nodes)

Regarding claim 5,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the channeling of the data comprising reading the data from the selected decentralized identity store. *see Fig.3 / page7 (shows clients read from observer nodes [store])

Regarding claim 6,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, wherein third parties can use the decentralized identity to at least conditionally access the data of one or more of the plurality of decentralized identity stores. *see page7(“2.Hot standbys... 3.Push subscriptions” discusses subscribers/actors [third parties] being able to subscribe to [conditionally access] data from observer nodes, via stewards [decentralized identity])

Regarding claim 7,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the data comprising user data of the decentralized identity. *see page20 (“...attributes of their identities—personal data, credentials, awards, degrees, etc.” discusses user data of identity owners [decentralized identity]), page21(discusses private claims containing PII/personally-identifiable information) 

Regarding claim 8,
Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 9,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 8 above.
Reed as modified by Bi further teaches The method in accordance with Claim 8, the data being first data, the first decentralized identity store being a first selected decentralized identity store, the method further comprising: determining that second data is to be channeled between one of the decentralized identity stores and the computing system; in response to determining that the second data is to be channeled between one of the decentralized identity stores and the computing system, based on the monitored latency, selecting a second decentralized identity store to communicate with in order to channel the second data; and channeling the second data between the second decentralized identity store and the computing system. *see Reed:pages 5,7,19(Examiner notes that claim 9 appears to simply repeat steps of determining, selecting and channeling data as specified in claims 1-2 and 8 for a second data and hence the same rejection applies), Also see Bi:Abstract(“method that selects a node's closest neighbors to make messages propagate in the whole network”), Bi:page2(“Each node receives the transaction request message, updates its own copy of the ledger, and passes on the message to nearby nodes”) and Bi:pages5-6

Regarding claim 10,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Reed further teaches The method in accordance with Claim 9, the channeling of the first data comprising reading data from the first decentralized identity store, the channeling of the second data comprising writing data to the second decentralized identity store. *see Fig.3/page7(shows read [channeling first data] from observer nodes [first...store] and write [channeling second data] to validator nodes [second...store])

Regarding claim 11,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Reed further teaches The method in accordance with Claim 9, the first decentralized identity store and the second decentralized identity store being different decentralized identity stores of the plurality of decentralized identity stores. *see Fig.3/page7(shows observer nodes [first...store] and validator nodes [second...store]).

Regarding claim 12,
Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 13,
Claim 13 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 14,
Claim 14 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 15,
Claim 15 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 16,
Claim 16 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 17,
Claim 17 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 18,
Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 19,
Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 20,
Claim 20 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Zhu (US 2021/0273818 A1) discloses a method and an apparatus for generating a blockchain transaction, using distributed ledger technology in which several computing devices participate in “accounting” to jointly maintain a complete distributed database.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165